       Case 1-21-40301-ess            Doc 36       Filed 05/28/21    Entered 05/28/21 11:25:18




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                              Chapter 7

        QB WASH LLC                                                 Case No.: 21-40301-ess
        dba BLVD AUTO SPA,

                                        Debtor.
---------------------------------------------------------x

                                      STIPULATION AND ORDER

         This Stipulation and Order (the “Stipulation”) is made by and between David J. Doyaga,
Sr., in his capacity as the duly appointed, qualified and serving Chapter 7 Trustee (the “Trustee”)
of the bankruptcy estate (the “Estate”) of QB Wash LLC dba Blvd Auto Spa (the “Debtor”) and
Wash Funding LLC (“WF”) (the Trustee and WF, collectively referred to as the “Parties” and each
individually as the “Party”). The Trustee, by and through his undersigned counsel, and WF, by and
through its undersigned counsel, agree to the facts and terms of the Stipulation as follows:

                                                  RECITALS

        WHEREAS, on February 8, 2021 (the “Petition Date”), the Debtor filed a voluntary
petition for relief under Chapter 7, Title 11, United States Code (the “Bankruptcy Code”) in the
Eastern District of New York (the “Bankruptcy Court”); and
        WHEREAS, David J. Doyaga, Sr. was appointed interim Chapter 7 Trustee of the Debtor’s
Estate and, by operation of law, became the permanent Chapter 7 Trustee of the Debtor’s Estate;
and
        WHEREAS, prior to the Petition Date, the Debtor operated a car wash and lube and was
the lessee of the non-residential real property known as 138-77 Queens Boulevard and 138-11 87th
Avenue, Jamaica, New York 11435 (the “Premises”); and
       WHEREAS, on June 29, 2021, approximately seven (7) months prior to the Petition Date,
WF recorded a UCC-1 (the “UCC”) with the New York State Department of State, File No.
202006298276994, asserting a lien on all items of personal property, fixtures and equipment
located on, related to, or used in connection with car wash and lube located at the Premises (the
“Personal Property”); and
        WHEREAS, the Trustee identified that WF may be an insider of the Debtor; and
        WHEREAS, the Estate has a cause of action to, among other things, avoid the UCC and
relegate WF’s alleged lien as wholly unsecured (the “Cause of Action”); and
      Case 1-21-40301-ess         Doc 36     Filed 05/28/21     Entered 05/28/21 11:25:18




       WHEREAS, the Parties have agreed that in an effort to avoid the costs and expenses
associated with litigating the Cause of Action; it is therefore
AGREED BY AND BETWEEN THE PARTIES AND SO ORDERED THAT:

       1.       The UCC security interest is hereby set aside as a preference. WF irrevocably
consents that it does not have a lien or security interest of any kind against any Personal Property
in connection with the car wash and lube located at the Premises and in connection with the Debtor,
and the security interest is preserved for the benefit of the estate pursuant to section 551 of the
Bankruptcy Code.

        2.     WF irrevocably consents that any Personal Property which WF had an alleged lien
and or security interest in is property of the Debtor’s Estate and will not contest the ownership of
that property.

           3.    The Trustee is authorized to file a UCC-3 termination.

       4.      The Trustee reserves all rights as to any causes of action and or any Chapter 5
recoveries, and the Trustee reserves his rights to contest any proof of claim filed by, or on behalf
of, WF.

           5.    This Stipulation represents the entirety of the understanding by and between the
Parties.

        6.      The Parties hereby agree that each of them has had a full opportunity to participate
in the drafting of this Stipulation by and through their respective counsel and, accordingly, any
claimed ambiguity shall be construed neither for nor against either of the Parties.

       7.      This Stipulation shall be binding upon and inure to the benefit of the Parties hereto,
and their respective executors, heirs, successors and assigns.

        8.     The person executing this Stipulation on behalf of each respective Party warrants
and represents that he is authorized and empowered to execute and deliver this Stipulation on
behalf of such Party.

       9.       The Parties to this Stipulation agree to bear their own costs and expenses, including
attorneys’ fees, arising out of this Stipulation.

           10.   This Stipulation is subject to the approval of the Bankruptcy Court.

      11.    This Stipulation shall be governed by the laws of the State of New York, the
Bankruptcy Code and the Bankruptcy Rules.
      Case 1-21-40301-ess      Doc 36        Filed 05/28/21    Entered 05/28/21 11:25:18




        12.    The Stipulation may be executed in counterparts and a signature by facsimile or
electronic signature shall be sufficient to bind the Parties hereto.

       13.     The Bankruptcy Court shall retain jurisdiction over this matter to determine any
dispute that may arise hereunder.

Dated: May 28, 2021                                  Dated: May 27, 2021
       Huntington, New York                                 New York, New York

       Law Offices of Avrum J. Rosen, PLLC                    McDermott Will & Emery

By:    /s/ Avrum J. Rosen                            By:      /s/ Timothy W. Walsh
       Avrum J. Rosen                                         Timothy W. Walsh

       Attorneys for David J. Doyaga, Sr.,                    Attorneys for Wash Funding LLC
       Chapter 7 Trustee of the Estate of
       QB Wash LLC dba Blvd Auto Spa

       38 New Street                                          340 Madison Avenue
       Huntington, New York 11743                             New York, NY 10173
       Tel: (631) 423-8527                                    Tel: (212) 547-5873
       arosen@ajrlawny.com                                    twwalsh@mwe.com


SO ORDERED
